department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list ter be th sep attn legend medical centter cccccecesssreeceesseenseues hospital system beteeveeeneneeeeaesseseseeeeeeeceenneaees health system ccccccssesecseesscseesesecesees crutch a eeeececeesesssececesseneececsseeeeessseees chupch bho ceeesseceesseeeensceeceneeeseensennsecses state mou ccescccecccccssscccessssececusesseaees dear this is in response to a request for a ruling submitted on your behalf by your authorized representative dated date and supplemented by letters dated date date date date date date date and date under sec_414 of the internal_revenue_code the code the following facts and representations were made in connection with your request medical center is a non-profit non-stock corporation organized under the laws of state m medical center is also an organization described in code sec_501 and exempt from federal_income_tax under sec_501 a a c organization’ medical center has one member hospital system which is also a 501_c_3_organization medical center's employees participate in plan x and no other employer's employees participate in plan x plan x was first established in and is maintained by health system a 501_c_3_organization whose sole member is also hospital system hospital system and health system are both non-profit non-stock corporations organized under the laws of state m plan x is intended to be a plan described in code sec_401 medical center manifests an enduring heritage of christian health ministry ministry is headed by a minister of church a who is the manager of chaplaincy services at the medical center the manager is responsible for supervising the various chaplaincy missions and the manager’s work is reviewed by a church a official medical center’s chaplaincy services has a staff of one full-time clergy of church a and two part-time clergy one of church a and one of church b the office of chaplaincy services also supports a staff of volunteer chaplains nine of whom are from churches a and b chaplaincy services visits each patient daily and also before surgery and leads liturgical services including regularly scheduled chapel services sacraments of baptism and holy communion are also offered to patients of medical center this a chaplain participates in the interdisciplinary conferences related to patient care that are held by the different medical units of the hospital the medical center includes its church a chaplain and another clergyman of church a on one of its ethics committees two medical center chaplains one of church a and another of church b are on another hospital ethics committee the input of the chaplains is based on the principles and ethics as upheld by their respective churches and their presence on the committees serves to infuse them with a faith-based perspective in medical situations thereby adhering to certain long-held core principles of the church a and church b denominations the medical center also sponsors an accredited clinical pastoral education program which is directed by a minister of church a this program provides training for ministers to become well grounded in pastoral care in the hospital setting the curriculum includes weekly basic and advanced seminars including worship pastoral care didactics and interpersonal relations seminars chaplains to the hospital’s nursing units and provide on call coverage for evenings and weekends through its chaplains pastoral care students volunteers and area clergy the medical center also sponsors a church notification program which notifies local churches of church members who are hospitalized the program is nondenominational and churches of all faiths are contacted at the patient's request this nondenominational approach is consistent with church a’s and church b’s ecumenical commitment of respecting the faith of others and assists clergy in ministering to parish members when they are hospitalized students are assigned as the state m annual conference is the basic organizational body of church a the medical center is listed in the state m annual conference journal of church a the journal this listing signifies that the medical center is an associate organization of church a which the journal defines as an organization that traditionally has been associated with the current state m annual conference and its predecessor conferences the journal lists five hospitals as associate organizations of church a -3- including the medical center all of the listed hospitals are included within hospital system a covenant book lists the medical center as an institution that performs the mission of church a and which is funded through local churches the medical center also receives ongoing financial support from church a’s and church b’s congregations and clergymen the business and affairs of the medical center are managed by its board_of directors the members of which must be nominated for election by health system subject_to approval by hospital system in order to be elected by a majority vote of the medical center directors health system is governed by its board_of directors which includes two members of church a and three members of church b these members constitute a significant church representation percent on health system’s board which must be composed of at least percent and so much a sec_36 percent of members of churches a and b based on the number of board members authorized under the bylaws of health system the purpose of health system as expressed in its articles of incorporation is to carry out the purposes of the medical center in a manner consistent with the traditional and ongoing health care mission of the state m annual conference and a church b organization health system also has a chaplaincy services program sponsors an accredited clinical pastoral education program and receives direct financial support from the annual conference health system is listed in the journal and as such is identified by church a as an organization traditionally associated with the state m annual conference sec_9_1 of plan x as amended effective date provides that plan x is administered by a committee comprised of individuals appointed by health system’s board_of directors the committee you represent that the principal purpose and function of the committee is the administration of plan x based on the above facts and representations you request rulings that plan x is a church_plan under code sec_414 and that plan x is deemed to have been a church_plan since date pursuant to the relief provided by code sec_414 to qualify under code sec_401 an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 to have such requirements apply where no election is made under sec_410 a church_plan described in sec_414 shall be treated as a qualified_plan for purposes of sec_401 if such plan meets the participation vesting and funding requirements of the code as in effect on date code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 lb code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches code sec_414 provides that if a plan established or maintained for its employees by a church_or_convention_or_association_of_churches which is exempt from tax under sec_501 fails to satisfy one or more of the requirements of sec_414 and corrects the failure within the correction_period the plan is deemed to meet the requirements of sec_414 for the year in which correction was made and for all prior years code sec_414 provides that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of such an organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding of the plan by an organization described in sec_414 as indicated above medical center is strongly linked to church a and church b medical center is listed as an associate organization of church a in the journal of the state m annual conference which is the basic organizational unit of church a -5- medical center's chaplaincy services is managed by one full-time clergy two part-time clergy and volunteer chaplains nine of whom are from churches a and b church a and church b officials serve on medical center's ethics committees and medical center sponsors the church notification program and an accredited clinical pastoral education program in addition medical centers board members are nominated by health system’s board which has among its members representatives from church a and church b for these reasons we conclude that medical center shares common religious bonds and convictions with churches a and b and is therefore considered to be associated with church a and church b under the church_plan rules accordingly because the employees of medical center are employed by an organization that is exempt from tax under code sec_501 and associated with a church_or_convention_or_association_of_churches ie churches a and b these employees are deemed to be church a and church b employees under sec_414 conversely churches a and b are considered to be the employer of the employees of medical center under sec_414 to administer plan x because in addition plan x is administered by a committee appointed by health system and the principal purpose and function of the committee is health system is associated with churches a and b within the meaning of code sec_414 the committee therefore is associated with or controlled by a church or a convention or association of churches within the meaning of sec_414 the committee has administered plan x since date the effective date of sec_9_1 of plan x establishing the committee thus any failure by plan x to satisfy the requirements of code sec_414 for years prior to was corrected within the correction_period defined in sec_414 thus plan x is deemed to meet the requirements of sec_414 for the year in which t he correction was made and for all prior years pursuant to sec_414 accordingly we conclude that with respect to your ruling requests plan x constitutes a church_plan described under code sec_414 and has constituted a church_plan described under sec_414 since date this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the employee_plans area manager central mountain area this ruling is directed only to the taxpayer that requested it code sec_61 k provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions or concerns please contact sincerely yours docxell donzell h littlejohn acting manager employee_plans technical group lbleioh enclosures copy of deleted letter notice cc
